MASSACHUSETTS INVESTORS GROWTH STOCK FUND MFS® INTERNATIONAL VALUE FUND MASSACHUSETTS INVESTORS TRUST MFS® LATIN AMERICAN EQUITY FUND MFS® AGGRESSIVE GROWTH ALLOCATION FUND MFS® LIFETIME RETIREMENT INCOME FUND MFS® ASIA PACIFIC EX JAPAN EQUITY FUND MFS® LIFETIME 2010 FUND MFS® BLENDED RESEARCH CORE EQUITY FUND MFS® LIFETIME 2020 FUND MFS® BOND FUND MFS® LIFETIME 2030 FUND MFS® CASH RESERVE FUND MFS® LIFETIME 2040 FUND MFS® COMMODITY STRATEGY FUND MFS® LIFETIME 2050 FUND MFS® CONSERVATIVE ALLOCATION FUND MFS® LIMITED MATURITY FUND MFS® CORE EQUITY FUND MFS® MID CAP GROWTH FUND MFS® CORE GROWTH FUND MFS® MID CAP VALUE FUND MFS® DIVERSIFIED INCOME FUND MFS® MODERATE ALLOCATION FUND MFS® DIVERSIFIED TARGET RETURN FUND MFS® MONEY MARKET FUND MFS® EMERGING MARKETS DEBT FUND MFS® MUNICIPAL HIGH INCOME FUND MFS® EMERGING MARKETS EQUITY FUND MFS® MUNICIPAL INCOME FUND MFS® EUROPEAN EQUITY FUND MFS® MUNICIPAL LIMITED MATURITY FUND MFS® GLOBAL BOND FUND MFS® NEW DISCOVERY FUND MFS® GLOBAL EQUITY FUND MFS® RESEARCH BOND FUND MFS® GLOBAL GROWTH FUND MFS® RESEARCH BOND FUND J MFS® GLOBAL REAL ESTATE FUND MFS® RESEARCH FUND MFS® GLOBAL TOTAL RETURN FUND MFS® RESEARCH INTERNATIONAL FUND MFS® GOVERNMENT MONEY MARKET FUND MFS® SECTOR ROTATIONAL FUND MFS® GOVERNMENT SECURITIES FUND MFS® STRATEGIC INCOME FUND MFS® GROWTH ALLOCATION FUND MFS® TECHNOLOGY FUND MFS® GROWTH FUND MFS® TOTAL RETURN FUND MFS® HIGH INCOME FUND MFS® UTILITIES FUND MFS® HIGH YIELD OPPORTUNITIES FUND MFS® VALUE FUND MFS® INFLATION-ADJUSTED BOND FUND MFS® MUNICIPAL STATE FUNDS: MFS® INTERNATIONAL DIVERSIFICATION FUND AL, AR, CA, FL, GA, MD, MA, MS, MFS® INTERNATIONAL GROWTH FUND NY, NC, PA, SC, TN, VA, WV MFS® INTERNATIONAL NEW DISCOVERY FUND Supplement to Current Statement of Additional Information - Part II The Statement of Additional Information - Part II (“SAI - Part II”) for the above-mentioned funds has been revised effective July 29, 2010.The attached updated SAI Part II replaces in its entirety any SAI Part II dated prior to July 29, 2010. The date of this Supplement is July 29, 2010. Statement of Additional Information - Part II Part II of this SAI, updated through July 29, 2010, as amended or supplemented from time to time, describes policies and practices that apply to the Funds in the MFS Family of Funds. References in this Part II to a ‘‘Fund’’ mean each Fund in the MFS Family of Funds, unless noted otherwise. References in this Part II to a ‘‘Trust’’ mean the Massachusetts business trust of which the Fund is a series, or, if the Fund is itself a Massachusetts business trust, references to a ‘‘Trust’’ shall mean the Fund. SAI-II-072910 Table of Contents DEFINITIONS1 MANAGEMENT OF THE FUND1 DISTRIBUTION PLAN4 FINANCIAL
